I dissent.
As to the property unoccupied by the buildings and corrals of the plaintiff, I think the evidence is insufficient to justify the finding of notice by reason of possession, because the possession established by the evidence as to the balance of the forty acres is not that open and visible possession indicating occupation adverse to the record title within the rule as laid down by this court in Randall v. Allen, 180 Cal. 298, 302
[180 P. 941]. The possession maintained by pasturing stock upon the uninclosed portion of the forty acres is not in my judgment equivalent in notice to an inclosure by fence within the rule laid down in Havens v. Dale, 18 Cal. 359, 368, where it is held that the possession to be constructive notice to a bona fide
purchaser for value "must be evidenced *Page 174 
by an actual inclosure, or something equivalent, as showing the extent and the fact of his dominion and control of the premises."